NUMBER 13-22-00214-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


      IN RE J.G. INDIVIDUALLY AND AS NEXT FRIEND FOR I.C.L.G.,
                J.M.L.G., AND J.M.L.G., MINOR CHILDREN


                            On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Tijerina
               Memorandum Opinion by Justice Tijerina1

        On May 9, 2022, relator J.G. filed a pro se petition for writ of mandamus asserting

generally that the trial court abused its discretion by failing to rule on and grant relator’s

motion to transfer venue of the underlying suit affecting the parent-child relationship from

Hidalgo County, Texas, to Collin County, Texas.2


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2We use initials to protect the confidentiality of the children and persons involved in this original
proceeding. See TEX. R. APP. P. 9.8.
       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).

       “A trial court has a ministerial duty to consider and rule on motions properly filed

and pending before it, and mandamus may issue to compel the trial court to act.” In re

Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding)

(per curiam); see In re Greater McAllen Star Props., 444 S.W.3d 743, 748 (Tex. App.—

Corpus Christi–Edinburg 2014, orig. proceeding); In re Craig, 426 S.W.3d 106, 106 (Tex.

App.—Houston [1st Dist.] 2012, orig. proceeding) (per curiam). However, “[w]hile we have

jurisdiction to direct the trial court to make a decision, we may not tell the court what that

decision should be.” In re Cunningham, 454 S.W.3d 139, 143 (Tex. App.—Texarkana

2014, orig. proceeding) (quoting In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—

Texarkana 2008, orig. proceeding)).

       It is the relator’s burden to provide a sufficient record to establish the right to

mandamus relief. See Walker, 827 S.W.2d at 837; In re Long, 607 S.W.3d 443, 446 (Tex.

App.—Texarkana 2020, orig. proceeding); In re McCarty, 598 S.W.3d 485, 486 (Tex.




                                              2
App.—Houston [14th Dist.] 2020, orig. proceeding) (per curiam); see generally TEX. R.

APP. P. 52.7 (requiring the relator to file a record including specified documents); id. R.

52.3(k)(1)(A) (stating that “[t]he appendix must contain . . . a certified or sworn copy of

any order complained of, or any other document showing the matter complained of”).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met her burden to obtain

relief. Specifically, the relator’s petition for writ of mandamus fails to include an appendix

or record as required by the appellate rules, and the petition further contains errors

pertaining to, inter alia, the identity of the respondent. See TEX. R. APP. P. 52.2.

Accordingly, we deny the petition for writ of mandamus.


                                                                        JAIME TIJERINA
                                                                        Justice

Delivered and filed on the
10th day of May, 2022.




                                              3